12-1586
         Walters v. New York State Dep’t of Corr.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       6th day of May, two thousand thirteen.
 4
 5       PRESENT:
 6                   Richard C. Wesley,
 7                   Susan L. Carney,
 8                   J. Clifford Wallace,*
 9                           Circuit Judges.
10       _____________________________________
11
12       Samuel Walters,
13
14                                   Plaintiff-Appellant,
15
16
17                         v.                                                 12-1586
18
19       New York State Department of Corrections, Bare
20       Hill Correctional Facility, et al.,
21
22                                   Defendants,
23
24       S. Hanna, C.O. Gardner,
25                           Defendants-Appellees.
26       _____________________________________
27
28

                  *
                  Judge J. Clifford Wallace, of the United States Court of Appeals for the 9th Circuit,
         sitting by designation.
 1   FOR APPELLANT: Samuel Walters, pro se, Beacon, NY.
 2
 3   FOR APPELLEES:         Barbara D. Underwood, Solicitor General; Andrea Oser, Deputy Solicitor
 4                          General; Owen Demuth, Assistant Solicitor General; for Eric T.
 5                          Schneiderman, Attorney General of the State of New York, Albany, NY.
 6
 7          Appeal from a judgment of the United States District Court for the Northern District of

 8   New York (Kahn, J.).

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the judgment of the district court is AFFIRMED.

11          Appellant Samuel Walters, proceeding pro se, appeals from the district court’s judgment

12   granting the motion for summary judgment of Appellees, correction officers Shawn Hanna and

13   Ronald Gardner, in his 42 U.S.C. § 1983 action raising an Eighth Amendment failure to protect

14   claim. We assume the parties’ familiarity with the underlying facts, the procedural history of the

15   case, and the issues on appeal.

16          We review an order granting summary judgment de novo, and ask whether the district

17   court properly concluded that there were no genuine issues of material fact and that the moving

18   party was entitled to judgment as a matter of law. See Feingold v. New York, 366 F.3d 138, 148

19   (2d Cir. 2004). In determining whether there are genuine issues of material fact, we are

20   “required to resolve all ambiguities and draw all permissible factual inferences in favor of the

21   party against whom summary judgment is sought.” Id. (internal quotation omitted). However,

22   reliance upon conclusory statements or mere allegations is not sufficient to defeat a summary

23   judgment motion. See Yin Jing Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993); Fed.

24   R. Civ. P. 56(e). After an independent review of the record and relevant case law, we affirm for

25   substantially the same reasons stated by the magistrate judge in his thorough February 15, 2012



                                                      2
1   report and recommendation, which the district court adopted over Walters’s timely objection in

2   its March 26, 2012 order.

3          We have considered all of Walters’s arguments and find them to be without merit.

4   Accordingly, the judgment of the district court is hereby AFFIRMED.

5
6                                               FOR THE COURT:
7                                               Catherine O’Hagan Wolfe, Clerk
8




                                                   3